The deputy commissioner was asked to approve this compromise and enter an award on the same.
I, therefore, find and determine that the petitioner, in accordance with the compromise, is entitled to compensation for temporary disability for a period of twenty-three and four-sevenths (23 4/7) weeks, all of which has been paid, and compensation for permanent disability for a period of twenty-five (85) weeks, based upon five (5%) per cent, of total disability, the compensation rate being seventeen ($17.00) dollars.
❖ ❖ # ^ %z
Charles É. Corbin,

Deputy Commissioner.